DETAILED ACTION
This Office action is in response to the amendment filed 29 December 2020. Claims 1-4, 6-15, 17-21, and 23-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 6, “the information related to the grant” lacks antecedent basis in the claim.
For Claims 7-9, Claim 7 depends from Claim 5, which is cancelled.
For Claim 9, “the information related to the granted time resource” should probably be corrected to ---the first timing information related to the granted time resource---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106).
For Claim 1, Roberts teaches an apparatus for a wireless network access device, the apparatus comprising
 a first communication interface for wirelessly communicating with a wireless communication device (see Figure 1, paragraph 31: access point 104, wireless links 114, 116); 
a second communication interface for communicating with a network device (see paragraph 35: communication with backhaul entity); and 
a control module (see paragraph 34) configured to: 
receive a first request for wireless resources from the wireless communication device via the first communication interface (see paragraphs 28, 51: UE requests bandwidth), and 
provide a second request for wired resources to the network device via the second communication interface based on the first request for wireless resources (see paragraphs 21, 37: wired resources on backhaul; paragraphs 28, 51: second request), 
wherein the second request for wired resources is related to uplink resources of a wired channel of the network device (see paragraphs 28, 51).  
Though Roberts does teach the UE requesting additional throughput (see paragraph 51)  and at least implicitly suggests the granting of requested wireless uplink resources based on the request for wireless uplink resources when backhaul resources are available (see paragraphs 41,42, 49: backhaul change acknowledgement case), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
For Claim 2, Roberts further teaches the apparatus, wherein the control module is further configured to handle data related to the first request for wireless resources from the wireless communication device, and to exchange the data to the network gateway device (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the handling of the uplink data on the allocated resources (see paragraph 50).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to transmit uplink about data as in Andreoli-Fang when utilizing granted bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of providing the requested services.
For Claim 3, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the second request for wired uplink resources to the network gateway device before receiving the uplink data (see Figure 3, paragraphs 49, 56: backhaul allocations are effected prior to services the UE).  
For Claim 4, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the second request for wired uplink resources based on the estimated size of the uplink data (see paragraphs 28, 51: second request is based on resource request in first request).  
For Claim 6, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is further configured to provide the second request for wired uplink resources to the network gateway device before providing the information related to the grant of the requested wireless uplink resources to the wireless communication device (see Figure 4: the second request is made prior to a grant to the UE).  
For Claim 10, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the second request for wired uplink resources to the network gateway device further based on the information related to the wireless communication device (see paragraphs 21, 37: wired resources on backhaul; paragraphs 28, 51: second request related to UE report).  
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the first request for wireless uplink resources further comprising information related to a buffer state at the wireless communication device (see paragraphs 6, 38, 64: BSR).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a BSR as in Andreoli-Fang when acquiring uplink resources in the apparatus of Roberts and Andreoli-Fang. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known message type for a known purpose.
For Claim 11, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to receive information related to granted requests for wired uplink resources of the wired uplink channel from the network gateway device, wherein the control 
For Claim 12, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the first request for wireless uplink resources further comprises information related to a desired quality of service for a transmission of the uplink data via the wired uplink channel of the network gateway device, wherein the control module is configured to translate the information related to a desired quality of service for the second request for wired uplink resources (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth).  
For Claim 13, Roberts further teaches the apparatus, wherein the first communication interface is configured to wirelessly communicate with the wireless communication device using a wireless communication channel (see Figure 1, paragraph 31).
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the first request for wireless uplink resources being received as control information on a data link layer of the wireless communication channel (see paragraphs 6, 38, 64: BSR).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a BSR as in Andreoli-Fang when acquiring uplink resources in the apparatus of Roberts and Andreoli-Fang. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known message type for a known purpose.
For Claim 14, Roberts teaches an apparatus for a network device, the apparatus comprising: 

a second communication interface for communicating with a wireless network access device (see Figure 1, paragraph 35: wireless links between network entity and access point); 
a storage device comprising information on previously received requests for wired uplink resources of the wired uplink channel (see paragraphs 65, 66: storage device; operations recited in Roberts require storage of requests in order for those requests to be acted on); and 
a control module configured to: 
provide information on granted requests for wired uplink resources to the wireless network access device based on the previously received requests for wired uplink resources of the wired uplink channel via the second communication interface (see Figures 3 and 4: information related to backhaul, granted requests handed down to access point; this is an ongoing process), 
receive a second request for wired resources from the wireless network access device via the second communication interface (see paragraphs 21, 37: wired resources on backhaul; paragraphs 28, 51: second request), 
wherein the second request for wired resources is related to resources of the wired channel (see paragraphs 28, 51); 
wherein the second request for wired resources comprises: information related to a desired quality of service for the transmission of data via the wired channel and information based on a first request (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth; see paragraphs 28, 51: first request)), and 

Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches a network gateway device (see paragraphs 68, 70), the handling of uplink data on the allocated resources (see paragraph 50), and the first request for resources comprises information on an estimated size of the uplink data to be transmitted (see paragraphs 6, 38, 64: BSR includes data size).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
For Claim 15, Roberts further teaches the apparatus, wherein the control module is configured to receive the data related to the second request for wired resources from the wireless network access device and to forward the data to the network device via the wired channel (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  
Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the handling of uplink data on the allocated resources (see paragraph 50).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to transmit uplink about data as in Andreoli-Fang when utilizing granted bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of providing the requested services.
For Claim 17, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to provide the third request for wired uplink resources based 
For Claim 18, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the second request for wired uplink resources further comprises information related to a desired time resource for the requested wired uplink resources, wherein the control module is configured to provide the third request for wired uplink resources further based on the information related to the desired time resource (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations).  
For Claim 19, Roberts teaches an apparatus for a wireless communication device, the apparatus comprising: 
a wireless communication interface for wirelessly communicating with a wireless network access device (see Figure 1 items 101 and 102: UEs; paragraph 31: communication with AP); and 
a control module configured to: 
transmit a first request for wireless resources to the wireless network access device via the wireless communication interface (see paragraphs 28, 51), 
wherein the first request for wireless resources is associated with data to be transmitted via the wireless network access device and via a wired channel of a network device (see paragraphs 28, 51), 
wherein the first request for wireless resources comprises a desired quality of service for the transmission of the data via the wired channel of the network device (see paragraph 51: class of service).
Though Roberts does teach the UE requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and requesting uplink resources, 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
Roberts as modified by Andreoli-Fang above further teaches the apparatus wherein the control module is configured to receive data flow information from the wireless network access device via the wireless communication interface in response to the potential transmission size information (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth), and 
alter the uplink data to be transmitted to adapt the uplink data to be transmitted to the data flow information (see Figure 4, step 420, paragraph 56).  
For Claim 20, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to receive information related to a grant of the requested wireless uplink resources from the wireless network access device via the wireless communication interface (see paragraph 56, Figure 4: the UE is allocated requested resources), wherein the control module is further configured to transmit the uplink data associated with the first request for wireless uplink resources based on the information related to the grant of the requested wireless uplink resources (see Figure 3, step 310, paragraphs 49, 56: the access point services the UE in accord with the requested grant).  Moreover, Andreoli-Fang explicitly teaches the wireless communication device being provided information related to a grant of the requested wireless uplink resources (see paragraph 50: UE is instructed to transmit).
For Claim 21, Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the apparatus, wherein the information on a potential transmission size comprises a buffer state at the 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a BSR as in Andreoli-Fang when acquiring uplink resources in the apparatus of Roberts and Andreoli-Fang. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known message type for a known purpose.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) and Andreoli-Fang et al. (US 2017/0265106) as applied to claim 1 above, and further in view of Cho et al. (US 2018/0146410).
For Claim 7, Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the apparatus wherein the second request for wired uplink resources comprises second timing information related to a desired time resource of the requested wired uplink resources, wherein the control module is configured to coordinate the first timing information and the second timing information (see paragraph 64: backhaul timing).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide and coordinate timing information as in Andreoli-Fang when implementing the apparatus of Roberts. The motivation would be to improve throughput by avoiding a need to buffer data at devices in the uplink path.
Although at least implicit in Roberts (see paragraph 49: backhaul network, adjusting timing on backhaul network), the references as applied above are not explicit as to, but Cho teaches the apparatus, wherein the information related to the grant of the requested wireless uplink resources comprises first timing information related to a granted time resource on the wireless uplink (see paragraphs 183, 273, 278, 279).

For Claim 8, Roberts as applied above is not explicit as to, but Andreoli-Fang teaches the apparatus, wherein the control module is configured to determine the second timing information related to the desired time resource based on the information related to the granted time resource on the wireless uplink (see paragraph 64).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide and coordinate timing information as in Andreoli-Fang when implementing the apparatus of Roberts. The motivation would be to improve throughput by avoiding a need to buffer data at devices in the uplink path.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877), Andreoli-Fang et al. (US 2017/0265106), and Cho et al. (US 2018/0146410) as applied to claims 1 and 7 above, and further in view of Ostergaard et al. (US 2011/0269393).
For Claim 9, while Andreoli-Fang does teach that the grants are coordinated with each other and thus that the wireless uplink grant is at least implicitly based on any delays caused by the second request (see paragraph 55), the references as applied above are not explicit as to, but Ostergaard teaches in a similar field of endeavor that it is known to determine the information related to the granted time resource on the wireless uplink based on an estimated delay caused by a second request for uplink resources (see paragraphs 39, 40, 46, 47). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to base a grant on one link in consideration of a delay resulting from another request as in .

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0335877) in view of Andreoli-Fang et al. (US 2017/0265106) and Ma et al. (US 7817642).
For Claim 23, Roberts teaches an apparatus for a network device, the apparatus comprising: 
a communication interface for communicating with a network device using a wired uplink channel and a wired downlink channel (see Figure 1, paragraphs 31, 36: core communication), 
wherein the wired uplink channel is suitable for transmitting data from the network device to the network device and wherein the wired downlink channel is suitable for transmitting data from the network device to the network device (see paragraphs 31, 36: data transfer between core and access networks; and 
a control module configured to: 
receive a request for wired resources on the wired channel via the communication interface (see paragraphs 46, 47: backhaul request sent further into core network), 
wherein the request for wired resources on the wired channel comprises: a desired time resource for transmitting using the requested wired uplink resources (see paragraph 49: third request to core includes timing information for starting and ending times of core allocations), and 
grant the request for the wired resources of the wired channel based on the information related to the desired time resource via the communication interface (see paragraph 49).  
Though Roberts does teach requesting additional throughput (see paragraph 51), Roberts as applied above is not explicit as to, but in a similar field of endeavor, Andreoli-Fang teaches communicating with a network gateway device (paragraphs 68, 70), and the request for resources 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include information about uplink data size as in Andreoli-Fang when requesting bandwidth in the system of Roberts. One of ordinary skill would have been able to do so with the reasonably predictable result of acquiring a grant of the appropriate size.
The references as applied above are not explicit as to, but Ma teaches a request including a desired timeslot for transmitting an uplink data using the requested wired uplink resources wherein the desired timeslot is based on when the network gateway device expects to receive the uplink data (see column 2 lines 39-63, column 3 lines 4-14: request bandwidth prior to the reception of packets to be transmitted; column 7 lines 40-50: anticipate reception of new packets while waiting for grant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for anticipatory requesting of resources as in Ma when implementing the method of Roberts and Andreoli-Fang. The motivation would be to reduce latency (see column 2 lines 20-35 of Ma).
For Claim 24, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the request for wired uplink resources of the wired uplink channel further  comprises information related to a desired quality of service for a transmission of the uplink data via the wired uplink channel, wherein the control module is configured to grant the request for wired uplink resources on the wired uplink channel further based on the information related to the desired quality of service for the transmission of uplink data via the wired uplink channel (see paragraph 51: class of service, throughput; Figure 4: granting bandwidth).  
For Claim 25, Roberts as modified by Andreoli-Fang above further teaches the apparatus, wherein the control module is configured to grant the request for wired uplink resources on the wired .

Response to Arguments
Applicant’s submission filed 29 December 2020 has been entered.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
With regards to independent claim 1, applicant’s arguments that Roberts does not allocate bandwidth based on the first request for wireless uplink resources are not persuasive. In Roberts, the backhaul allocation of wired resources is based on the first request for wireless uplink resources. The wireless uplink resources are then granted in accord with the backhaul allocation. Therefore the grant of wireless uplink resources is ultimately based on the first request. Notwithstanding features in the instant disclosure, the claim makes no requirements as to the timing of the grant of wireless uplink resources. 
With regards to independent claim 14, please note that the claim does not require “providing previous grants to the access point as part of a subsequent request”. Moreover, it is not clear that such a feature is supported in the disclosure. While both the claims and cited art cover prior requests and grants, the claim does not tie such prior requests and grants to subsequent requests of the current request featured in the claim. The cited art does teach the claimed matter.
With regards to independent claim 19, applicant’s arguments are again directed to features that are not claimed. The claim language makes no specific requirements as to the nature of how the data are altered. Accordingly, the changed segmentation of the data to reduce the transmission size as taught in the cited art is sufficient to teach the claimed feature.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson et al. (US 2006/0120282) teaches lookahead scheduling based on predicted bandwidth needs (see paragraph 186). Zhu (US 8811299) teaches specifically delayed uplink bandwidth grants. Gubbi et al. (US 2005/0262241) teaches bandwidth allocations based on service requirements).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/28/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466